                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


IN RE TAMPA BAY RAYS BASEBALL
LTD. TCPA LITIGATION                                    Case No. 8:18-cv-1187-T-60AEP
                             /

                                           ORDER

       This cause came before the Court for a hearing to address my recusal in this case. Under

28 U.S.C. § 455, a judge should disqualify himself or herself if a person might reasonably

question his or her impartiality. See 28 U.S.C. § 455(a). The disqualification standard requires

the reviewing court to determine whether an objective, disinterested, lay observer, fully

informed of the facts underlying the grounds on which recusal was sought, would entertain a

significant doubt about the judge’s impartiality. Jenkins v. Anton, 922 F.3d 1257, 1271 (11th

Cir. 2019) (quotation and citations omitted).

       In this instance, I find it appropriate to recuse myself from these proceedings, as my

impartiality might reasonably be questioned. As previously discussed with the parties more

fully during a July 22, 2019 hearing, the Administrative Office of the U.S. Courts (the “AO”)

advanced a national initiative that centers on court and community involvement in the

observance of Constitution Day and Citizenship Day.           In doing so, the AO planned

naturalization ceremonies as living civics lessons to occur at major and minor league baseball

games during August and September 2019. Given the initiative, the Tampa Bay Rays (the

“Rays” or the “Rays organization”) were contacted about hosting a naturalization ceremony in

observance of Constitution Day and Citizenship Day, with the Rays agreeing to host a

naturalization ceremony at an upcoming home game. During discussions regarding and

preparation for the upcoming naturalization ceremony, I was designated as the lead contact

person for planning and coordinating with the Rays. In that role, I repeatedly communicated
with several members of the Rays organization. Given my involvement with members of the

Rays organization in planning and coordinating the naturalization ceremony, I obtained an

ethics opinion to determine whether recusal in this case was necessary or appropriate. After

reviewing the findings in the ethics opinion, and upon my own consideration, I conclude that

recusal is warranted. Accordingly, the Clerk is hereby directed to reassign this case to another

magistrate judge by random draw and to provide notice to the parties of the newly designated

magistrate judge.

       DONE AND ORDERED in Tampa, Florida, on this 1st day of August 2019.




cc: Counsel of Record




                                               2
